PER CURIAM.
Eddie Snyder Hill appeals from the denial of his Fla.R.Crim.P. 3.800 motion requesting credit for time served. Based on the particular facts of this case as reflected by the record, we conclude the trial court erred in denying the motion. Accordingly, we reverse and remand for the entry of an order granting Hill’s motion. In circuit court case number 91-577-CF-A-DEP, Hill should be awarded credit for time served between April 20, 1992, the original date of his incarceration, and January 20, 1994, the date of his resentencing.
Reversed and remanded with directions.
THREADGILL, A.C.J., and BLUE and WHATLEY, JJ., concur.